977 So. 2d 911 (2008)
Mark E. MADDOX
v.
TEXAS GAS TRANSMISSION CORPORATION, et al.
No. 2008-C-0064.
Supreme Court of Louisiana.
March 7, 2008.
In re Liberty Mutual Ins. Co.; Gulf South Pipeline Co. LP;  Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of Calcasieu, Office of Workers' Comp. Dist. 3, No. 05-05310; to the Court of Appeal, Third Circuit, No. 07-0906.
Denied.
VICTORY, J., would grant on penalties and attorney fees.
TRAYLOR, J., would grant on penalties and attorney fees.
WEIMER, J., would grant on penalties and attorney fees.